[Cite as In re A.A.-V., 2022-Ohio-1947.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


IN RE A.A.-V.                                    :
                                                 :          No. 111257
A Minor Child                                    :
                                                 :
[Appeal by N.V., Father]                         :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: June 9, 2022


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                   Juvenile Division
                                Case No. AD20908804


                                           Appearances:

                 Sylvester Summers, Jr., Co., LPA, and Sylvester Summers,
                 Jr., for appellant.

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Joseph C. Young, Assistant Prosecuting
                 Attorney, for appellee.


EMANUELLA D. GROVES, J.:

                   Appellant-Father, N.V. (“Father”) appeals from the judgment of the

Cuyahoga County Common Pleas Court, Juvenile Division, granting permanent

custody of his minor child, A.A.-V., to appellee, the Cuyahoga County Department
of Children and Family Services (“CCDCFS” or the “agency”). For the reasons that

follow, we affirm the juvenile court’s judgment.

Procedural and Factual History

              On October 19, 2020, CCDCFS filed a complaint alleging that A.A.-V.,

born March 20, 2020, was a neglected and abused child as defined by R.C.

2151.031(B), 2151.031(C), 2151.03(A)(2) and 2151.03(A)(3).      This was a refiled

complaint, because a previous complaint was unable to be resolved within the

statutory time frame. The complaint averred that on or about June 27, 2020, A.A.-

V. was admitted to the hospital and diagnosed with a subdural hematoma with

significant brain swelling, bilateral retinal hemorrhaging and malnourishment.

Additionally, it was discovered that A.A.-V. had two rib fractures that were in the

process of healing. Medical professionals determined that these injuries were

consistent with nonaccidental trauma.

              The complaint alleged that A.A.-V. was in the primary care of Mother1

and Father, when these injuries occurred. Both Mother and Father faced child

endangering charges that were pending at the time the complaint was filed. Mother

and Father were in custody pending resolution of their cases.

              The agency further alleged that the parents had failed to ensure that

the child receive necessary medical care and that the home the family was living in

was unsanitary, inappropriate, and unstable.



      1 Mother did not appeal the juvenile court’s grant of permanent custody and is
therefore not the focus of this opinion.
              The agency also filed a renewed motion for predispositional

temporary custody of A.A.-V. The agency had previously filed for predispositional

temporary custody that had been granted on or about July 20, 2020. The child

remained in the agency’s custody at the time of this new filing, with her maternal

grandmother as custodian. The juvenile court granted the agency’s renewed motion

for predispositional custody on October 19, 2020.

              At a hearing on November 18, 2020, Father denied the allegations in

the complaint. The case was set for an adjudicatory hearing on January 13, 2021.

              At the January 13, 2021 hearing, Father again denied the allegations

in the complaint. After hearing testimony, the juvenile court found the allegations

were proven by clear and convincing evidence and proceeded to adjudicate A.A.-V.

neglected and abused.      The parties agreed to proceed immediately to the

dispositional hearing. At that time, the court noted that A.A.-V. had a stroke and

that the swelling in her brain necessitated doctors temporarily removing a portion

of her skull. A.A.-V. wore a helmet to protect her brain. The juvenile court noted

that A.A.-V. was receiving physical therapy. At the time of the hearing, A.A.-V. had

a splint on her left hand and healed sufficiently to no longer needing to wear a

helmet. Mother and Father stipulated to a disposition of temporary custody to the

agency. Father and Mother remained incarcerated at the time of the hearing.

              The agency’s case plan called for Father to establish safe, stable

housing; be able to meet the child’s basic, emotional, and medical needs; obtain and

maintain employment; parenting education; complete a nurturing parent program;
and complete individual counseling to address anger management, violent

aggressive tendencies, and impulse control issues.

              On February 26, 2021, the agency filed a motion to modify temporary

custody to permanent custody. Father remained incarcerated during this time and

had not engaged in services.

              On November 22, 2021, Father pled guilty to two counts of child

endangering under R.C. 2919.22(A), felonies of the third degree for the incident

involving A.A.-V. Father remained incarcerated.

Dispositional Hearing

              The juvenile court held the hearing on the agency’s motion for

permanent custody on December 13, 2021. Father was present via phone. Father’s

attorney requested a continuance. He noted that Father had recently pled guilty to

the charges associated with A.A.-V. and hoped to receive probation. He wanted

more time to complete case-plan goals. Mother did not appear for court. Her

attorney represented that Mother had mistaken the date and was working. Mother’s

attorney asked for a continuance, also noting that Mother should be allowed to finish

her case-plan objectives and noting that it had not been two years yet. The juvenile

court denied the motions, and the case proceeded to trial.

              According to Michelle McCracken (“McCracken”), a social worker

with the agency, A.A.-V. became involved with the agency when she was taken to the

hospital and diagnosed with shaken-baby syndrome. As a result, A.A.-V. suffered a

number of injuries, as previously described. Per McCracken, the stroke affected her
ability to control the left side of her body. A.A.-V. participated in physical therapy

to address this issue. A.A.-V. was required to take seizure medication and needed to

be monitored for seizures and seizure activity. McCracken noted that A.A.-V. was

not speaking at the rate expected for her age and was therefore being seen by Help

Me Grow to monitor her speech.

               In addition to the diagnosis of shaken-baby syndrome, McCracken

noted that A.A.-V. also had broken ribs when she was first hospitalized that were in

the process of healing.      A.A.-V. was also malnourished and behind in her

immunizations and doctors’ visits. It was also discovered that the home conditions

were deplorable, unsanitary, and unsafe.

               The agency created a case plan for Father that called for him to

complete parenting programs, domestic violence classes, and a mental-health

assessment.

               As of the hearing, Father had not engaged in any case-plan services

and was still in the county jail awaiting sentencing.

               McCracken noted that A.A.-V. has been placed with her maternal

grandmother since July 2020.          A.A.-V. was very bonded to the maternal

grandmother and her partner, as well as her partner’s two children. Maternal

grandmother had A.A.-V. on a schedule and ensured that all of her medical needs

were met, including routine visits to a neurologist, physical and occupational

therapy, and monitoring her for speech therapy. A.A.-V. had medical appointments

every week.
               McCracken averred that the agency looked at placing A.A.-V. in the

legal custody of maternal grandmother and her partner or the paternal

grandparents. Maternal grandmother was in favor of taking permanent custody of

A.A.-V., but not legal custody given the parents’ retention of residual parental rights.

Maternal grandmother was not comfortable with either Mother or Father having

unsupervised access to the child.      Maternal grandmother was also under the

impression she would be able to receive more assistance as an adoptive parent

versus a legal custodian, which was a concern because of A.A.-V.’s many special

needs. With respect to the paternal grandparents, they were willing to take legal

custody of the child; however, the agency determined that moving A.A.-V. from the

maternal grandmother’s home would be too disruptive for the child.

               The agency, according to McCracken, believed that permanent

custody was in the best interest of A.A.-V. because the child had a safe, secure

placement with her maternal grandmother; that maternal grandmother was capable

of meeting the child’s special needs. McCracken did not believe that Father could

meet A.A.-V.’s basic needs. Even if Father were to receive probation, McCracken

believed that it would take Father longer than six months to complete case-plan

goals and to provide some stability for A.A.-V. or meet just her basic needs.

               After hearing the testimony, the juvenile court took the case under

advisement. On January 12, 2022, the juvenile court granted the agency’s request

for permanent custody.

               Father appeals assigning the following error for our review.
                              Assignment of Error

      The trial court erred in awarding permanent custody to the CCDCFS as
      the CCDCFS failed to show by clear and convincing evidence that
      adequate grounds existed for a grant of permanent custody and
      therefore such decision was contrary to the manifest weight of the
      evidence.

Law and Analysis

              In his sole assignment of error, Father argues the juvenile court erred

in granting permanent custody to the agency because the decision is not supported

by clear and convincing evidence.

              Preliminarily, we note that a parent has a fundamental right to raise

and care for his or her child. In re V.G., 8th Dist. Cuyahoga No. 110609, 2022-Ohio-

191, ¶ 24; citing In re L.M., 8th Dist. Cuyahoga No. 106072, 2018-Ohio-963, citing

In re C.F., 113 Ohio St.3d 73, 2007-Ohio-1104, 862 N.E.2d 816, ¶ 28; In re K.H., 119

Ohio St.3d 538, 2008-Ohio-4825, 895 N.E.2d 809, ¶ 40. Further, it has long been

recognized that the termination of parental rights is “the family law equivalent of

the death penalty in criminal case.” Id., citing In re V.C., 8th Dist. Cuyahoga Nos.

102903, 103061 and 103367, 2015-Ohio-4991, citing In re J.B., 8th Dist. Cuyahoga

No. 98546, 2013-Ohio-1704, ¶ 66, quoting In re Hoffman, 97 Ohio St.3d 92, 2002-

Ohio-5368, 776 N.E.2d 485, ¶ 14.

              A juvenile court’s decision granting permanent custody will not be

reversed if it is supported by clear and convincing evidence. In re Ka.R., 8th Dist.

Cuyahoga No. 110504, 2021-Ohio-4125, ¶ 29 citing In re AR.S., 2021-Ohio-1958, 174

N.E.3d 28, ¶ 28 (8th Dist.); citing In re J.M-R., 8th Dist. Cuyahoga No. 98902, 2013-
Ohio-1560, ¶ 28. Clear and convincing evidence is a degree of proof that is more

than a mere preponderance of the evidence but is not proof to the extent necessary

to find an issue beyond a reasonable doubt in criminal cases. State v. Jackson, 8th

Dist. Cuyahoga No. 110621, 2021-Ohio-4320, ¶ 27, citing State v. Mitchell, 2019-

Ohio-2465, 139 N.E.3d 556, ¶ 16 (2d Dist.), quoting Cross v. Ledford, 161 Ohio St.

469, 120 N.E.2d 118 (1954). It is a degree of proof that “will produce in the mind of

the trier of facts a firm belief or conviction as to the facts sought to be established.”

Id.

               Termination of parental rights is statutory and governed by R.C.

2151.414. In re G.L., 8th Dist. Cuyahoga No. 110284, 2021-Ohio-2273, ¶ 37, citing

In re M.H., 8th Dist. Cuyahoga No. 80620, 2002-Ohio-2968, ¶ 22. Courts apply a

two-part test in determining whether to award permanent custody to a public

children’s service agency. Id.

First Prong: R.C. 2151.414(B)(1)(a)-(e)

               Under the first prong, the juvenile court must establish one of the

following five factors by clear and convincing evidence:

      (a) The child is not abandoned or orphaned, has not been in the
      temporary custody of one or more public children services agencies or
      private child placing agencies for twelve or more months of a
      consecutive twenty-two-month period, or has not been in the
      temporary custody of one or more public children services agencies or
      private child placing agencies for twelve or more months of a
      consecutive twenty-two-month period if, as described in division (D)(1)
      of section 2151.413 of the Revised Code, the child was previously in the
      temporary custody of an equivalent agency in another state, and the
      child cannot be placed with either of the child’s parents within a
      reasonable time or should not be placed with the child’s parents.
       (b) The child is abandoned.

       (c) The child is orphaned, and there are no relatives of the child who
       are able to take permanent custody.

       (d) The child has been in the temporary custody of one or more public
       children services agencies or private child placing agencies for twelve
       or more months of a consecutive twenty-two-month period, or the child
       has been in the temporary custody of one or more public children
       services agencies or private child placing agencies for twelve or more
       months of a consecutive twenty-two-month period and, as described in
       division (D)(1) of section 2151.413 of the Revised Code, the child was
       previously in the temporary custody of an equivalent agency in another
       state.

       (e) The child or another child in the custody of the parent or parents
       from whose custody the child has been removed has been adjudicated
       an abused, neglected, or dependent child on three separate occasions
       by any court in this state or another state.

       For the purposes of division (B)(1) of this section, a child shall be
       considered to have entered the temporary custody of an agency on the
       earlier of the date the child is adjudicated pursuant to section 2151.28
       of the Revised Code or the date that is sixty days after the removal of
       the child from home.

               Only one of the above-listed factors needs to be present to satisfy the

first prong of permanent custody analysis. R.C. 2151.414(B)(1); In re S.S., 8th Dist.

Cuyahoga No. 109356, 2020-Ohio-3039, ¶ 28, citing In re L.W., 8th Dist. Cuyahoga

No. 104881, 2017-Ohio-657, ¶ 28.

               In this instance, the juvenile court determined that subsection (a) was

satisfied in that

       [t]he child is not abandoned or orphaned, has not been in the
       temporary custody of one or more public children services agencies or
       private child placing agencies for twelve or more months of a
       consecutive twenty-two month period, or has not been in the
       temporary custody of one or more public children services agencies or
       private child placing agencies for twelve or more months of a
      consecutive twenty-two month period if, as described in division (D)(1)
      of section 2151.413 of the Revised Code, the child was previously in the
      temporary custody of an equivalent agency in another state, and the
      child cannot be placed with either of the child’s parents within a
      reasonable time or should not be placed with the child’s parent.

               Under R.C. 2151.414(B)(1)(a), a public children’s services agency may

take permanent custody of a child who has been in temporary custody for fewer than

12 of the past 22 months when it is established that the child cannot be placed with

either of the child’s parents within a reasonable time or should not be placed with

the parents. R.C. 2151.414(B)(1)(a); see also In re D.P., 8th Dist. Cuyahoga No.

110379, 2021-Ohio-3672. To determine whether a child cannot be placed with either

of the child’s parents within a reasonable time or should not be placed with the

child’s parents under R.C. 2151.414(B)(1)(a), a juvenile court must consider the

factors listed in R.C. 2151.414(E). In re D.P. at ¶ 27, citing In re A.V., 8th Dist.

Cuyahoga No. 101391, 2014-Ohio-5348, ¶ 58; In re R.M., 8th Dist. Cuyahoga Nos.

98065 and 98066, 2012-Ohio-4290, ¶ 14; In re B.P., 8th Dist. Cuyahoga Nos.

107732 and 107735, 2019-Ohio-2919, ¶ 13. The court need only find that one of the

factors in R.C. 2151.414(E) is present to find that a child cannot or should not be

placed with a parent. Id., citing In re Ca.T., 8th Dist. Cuyahoga No. 108969, 2020-

Ohio-579, ¶ 27, citing In re V.C., 8th Dist. Cuyahoga Nos. 102903, 103061 and

103367, 2015-Ohio-4991, at ¶ 42.

               In this case, the juvenile court found, pursuant to R.C. 2151.414(E)(1),

(5) and (6) that
      [f]ollowing the placement of the child outside the child’s home and
      notwithstanding reasonable case planning and diligent efforts by the
      agency to assist the parents to remedy the problems that initially
      caused the child to be placed outside the home, the parents have failed
      continuously and repeatedly to substantially remedy the conditions
      causing the child to be placed outside the home.

      Father was convicted of two counts of child endangering, a violation of
      section 2919.22 of the Ohio Revised Code. Father is currently
      incarcerated.

                The juvenile court’s finding that Father was convicted of two counts

of child endangering under R.C. 2919.22 was sufficient to establish that A.A.-V.

could not or should not be placed with Father pursuant to R.C. 2151.414(E). The fact

that he was also incarcerated and had not been able to complete any case-plan goals

provided further support for the trial court’s decision.

                Father argues that the agency could have requested an extension of

temporary custody giving him more time to complete case-plan goals. Father hoped

to receive probation on his case, giving him an opportunity to complete the case

plan.2 While it is within the power of the juvenile court to extend temporary custody

to a total of two years, the decision is one that is left to the sound discretion of the

agency and is not mandated by statute. In re D.P., 8th Dist. Cuyahoga No. 110379,

2021-Ohio-3672, at ¶ 32. In the instant case, Father was incarcerated for the entirety

of this case.    Even if Father had been sentenced to probation on the child

endangering charges, McCracken believed it would take Father more than six

months to be able to meet A.A.-V.’s basic needs. Given the significant special needs


      2 Subsequent to the filing of this appeal, Father was sentenced to an aggregate term

of 60 months on the charges. His case is pending appeal to this court.
A.A.-V. has due to her condition, it was within the agency’s discretion to determine

that extending temporary custody would not lead to Father being able to take

custody within a reasonable time.

               Accordingly, we find the evidence supports the juvenile court’s

application of R.C. 2151.414(E) and its finding pursuant to R.C. 2151.414(B)(1)(a)

that A.A.-V. could not or should not be returned to Father’s custody within a

reasonable time.

Second Prong: R.C. 2151.414(D)

               The second prong of permanent custody analysis requires the juvenile

court to assess whether it has been established by clear and convincing evidence that

granting permanent custody to the agency is in the best interest of the child. We

review a trial court’s best interest determination under R.C. 2151.414(D) for an

abuse of discretion. In re Ka.R., 8th Dist. Cuyahoga No. 110504, 2021-Ohio-4125,

at ¶ 41, citing In re D.A., 8th Dist. Cuyahoga No. 95188, 2010-Ohio-5618, ¶ 47. An

abuse of discretion suggests that the court’s decision was unreasonable, arbitrary,

or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d

1140 (1983).

               Pursuant to R.C. 2151.414(A)(1), a juvenile court must consider all

relevant factors in determining the best interest of the child, including, but not

limited to, the following:

      (a) The interaction and interrelationship of the child with the child’s
      parents, siblings, relatives, foster caregivers and out-of-home
      providers, and any other person who may significantly affect the child;
       (b) The wishes of the child, as expressed directly by the child or through
       the child’s guardian ad litem, with due regard for the maturity of the
       child;

       (c) The custodial history of the child, including whether the child has
       been in the temporary custody of one or more public children services
       agencies or private child placing agencies for twelve or more months of
       a consecutive twenty-two-month period, or the child has been in the
       temporary custody of one or more public children services agencies or
       private child placing agencies for twelve or more months of a
       consecutive twenty-two-month period and, as described in division
       (D)(1) of section 2151.413 of the Revised Code, the child was previously
       in the temporary custody of an equivalent agency in another state;

       (d) The child’s need for a legally secure permanent placement and
       whether that type of placement can be achieved without a grant of
       permanent custody to the agency;

       (e) Whether any of the factors in divisions (E)(7) to (11) of this section
       apply in relation to the parents and child.

R.C. 2151.414(D)(1).

               The Ohio Supreme Court recently addressed what the word

“consider” means in this context, noting that

       R.C. 2151.414(D)(1) does not require a juvenile court to expressly
       discuss each of the best interest factors in R.C. 2151.414(D)(1)(a)
       through (3). Consideration is all the statute requires. Although a
       reviewing court must be able to discern from the magistrate’s or
       juvenile court’s decision and the court’s judgment entry that the court
       satisfied the statutory requirement that it consider the enumerated
       factors, we may not graft onto the statute a requirement that the court
       include in its decision a written discussion of or express findings
       regarding each of the best-interest factors.

In re A.M., 166 Ohio St.3d 127, 2020-Ohio-5102, 184 N.E.3d 1, ¶ 31

               In the instant case, the juvenile court’s journal entry noted that after

considering all of the best interest factors, it
      finds by clear and convincing evidence that a grant of permanent
      custody is in the best interests of the child and the child cannot be
      placed with one of the child’s parents within a reasonable time or
      should not be placed with either parent.

              Based on this record, we do not find that the juvenile court abused its

discretion in determining that permanent custody was in the child’s best interests.

The court was provided with testimony regarding A.A.-V.’s extensive special needs,

her bond with her maternal grandmother, and her progress given maternal

grandmother’s ability to meet A.A.-V.’s basic and special needs.

              Father concedes that the juvenile court’s decision was based on a

comprehensive analysis of the best interest factors, focused mostly on the stability

of A.A.-V.   Nevertheless, Father argues that the juvenile court’s decision that

permanent custody was in the best interest of the child was not based on clear and

convincing evidence, because, given more time, he could provide a stable

environment for the child.

              To the contrary, Father was incarcerated for the entirety of this case,

and even if he had been released from jail, the record reflected he would have been

starting from square one, addressing everything on his case plan within the limited

time the agency had left to extend temporary custody.

              Based on the foregoing, the juvenile court did not abuse its discretion

when it determined that permanent custody was in the best interest of the child.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.
      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

Cuyahoga County Common Pleas Court, Juvenile Division, to carry this judgment

into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EMANUELLA D. GROVES, JUDGE

FRANK DANIEL CELEBREZZE, III, P.J., and
CORNELIUS J. O’SULLIVAN, JR., J., CONCUR